Citation Nr: 1008326	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
reflux esophagitis.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  The Veteran's appeal was remanded by 
the Board for further development in November 2008.


FINDING OF FACT

The Veteran's service-connected reflux esophagitis is at 
worst productive of regurgitation and heartburn, and the 
disability is not productive of considerable impairment of 
health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for reflux esophagitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, Diagnostic Code 
7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in June 
2006, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  This initial 
letter also informed him of the information necessary to 
establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that an increased rating is a "downstream" 
issue.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his claimed disorder in December 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and provided findings relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  Further, the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

Diagnostic Code 7346, under which the Veteran's reflux 
esophagitis is currently rated, by analogy to a hiatal 
hernia, assigns a 10 percent evaluation where there are two 
or more of the symptoms of a 30 percent evaluation with less 
severity.  A 30 percent rating for reflux esophagitis is 
assigned with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  See 38 C.F.R. § 4.112 
(2009).

The Veteran underwent a VA examination in August 2006. The 
claims file was reviewed by the examiner. He reported bi-
weekly heartburn since 1980, even though he used proton pump 
inhibitor therapy.  He did not report dysphagia for solids or 
liquids, epigastric pain, hematemesis, or melena.  He did 
report episodes of regurgitation of undigested food once per 
week.  He did not report nausea or vomiting.  He did not 
sleep with his head elevated, and he avoided spicy foods.  He 
was taking Omeprazole since 2002, and he was previously on 
Tagamet.  The examiner described the Veteran as appearing in 
good health and moderately obese.  He also noted that there 
were no signed of anemia.  See VA examination report, August 
30, 2006.

The Veteran was afforded an additional VA examination in 
December 2009.  Once again, the examiner noted a review of 
the claims file, as well as the prior VA examination report.  
It was noted that the Veteran was still taking Omeprazole.  
The Veteran continued to deny solid or liquid dysphagia.  He 
reported a tight, burning sensation in the midepigastrum 
(worse at night) associated with his reflux symptoms.  The 
Veteran reported that these symptoms occurred 5 times per 
week and were mild in severity, lasting 5 or 6 minutes.  The 
Veteran did not report hematemesis or melena, nor did he 
report nausea or vomiting.  Although the examiner noted that 
the Veteran was in receipt of disability benefits from the 
Social Security Administration (SSA), the Veteran stated that 
these benefits were awarded due to a spinal disorder and a 
psychiatric condition.  The Veteran also reported that he was 
working in information technology (IT) performing computer 
maintenance for a VA domiciliary program, and that if the 
reflux kept him up the night before, he had trouble focusing 
on his IT job.  He reported no other impairment due to his 
reflux disease in occupational or daily living.  

On physical examination in December 2009, the Veteran was 
described as obese and in no apparent distress.  He had no 
systemic signs of weight loss or malnutrition.  The abdomen 
was described as obese and soft, with an umbilical surgical 
scar from a prior hernia repair.  There were no other 
abnormalities apparent on abdominal examination.  There were 
no signs of anemia.  A complete blood count and an iron panel 
were reported to be normal.  The examiner reiterated that the 
Veteran did not have dysphagia, pyrosis, substernal arm or 
shoulder pain, weight loss, vomiting, hematemesis, melena, or 
anemia.  He noted that the Veteran did describe regurgitation 
symptoms 3 times per week as well as symptoms of reflux that 
awakened him from nights and caused difficulty focusing on 
his volunteer work.  However, the Veteran described no other 
significant impairment on his health secondary to his reflux.  

Although the Veteran's VA outpatient treatment reports were 
reviewed, the Board was unable to locate any records to show 
that the Veteran's service-connected disability was more 
severe than demonstrated in the VA examinations of record.

Based on this evidence, the Board finds that a rating in 
excess of 10 percent is not warranted.  Although the Veteran 
reported symptoms of regurgitation and heartburn, these 
symptoms were not persistently recurrent (noted to occur up 
to five times per week during the most recent VA 
examination), and the Veteran's overall condition is not 
productive of considerable impairment of health, which is 
required for a 30 percent rating.  Therefore, the Board finds 
that the current state of the Veteran's reflux esophagitis 
more closely approximates the criteria for a 10 percent 
rating.

The Board acknowledges the Veteran's statements noting that 
his disability is worse than its assigned rating.  However, 
in determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone, without the demonstration of medical 
expertise or objective testing, cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any issue on appeal.  The 
rating criteria are not inadequate.  Higher ratings are 
available for reflux esophagitis, but the Veteran simply does 
not meet those criteria.  Therefore, the Board finds no basis 
for further action on this issue.  

Accordingly, an initial rating in excess of 10 percent is not 
warranted at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
reflux esophagitis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


